Citation Nr: 1620091	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 24, 1978 to December 8, 1978. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia, including alcohol addiction.  

 In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The Board notes that the Veteran has been diagnosed with paranoid schizophrenia and schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

In February 2011, the Board reopened the Veteran's claim and remanded the merits for development of the record.  The claim has been returned to the Board for appellate consideration.


FINDING OF FACT

The evidence clearly and unmistakably demonstrates that the Veteran's psychiatric disorder existed prior to entrance onto active service and was not aggravated by such service.

CONCLUSIONS OF LAW

1.  The presumption of soundness on enlistment has been rebutted.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003). 
 
 2.  An acquired psychiatric disorder was not incurred in or aggravated by active service and schizophrenia may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A September 2006 letter discussed the evidence necessary to support the Veteran's claim.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations were conducted, and the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was identified during the hearing and the Veteran provided testimony concerning the symptoms and functional impairment that he experiences as a result of his hearing loss disability.   Information concerning the Veteran's treatment was also obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  Specifically, he maintains that a psychiatric disorder that preexisted service was aggravated thereby.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of psychosis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "only such conditions as are recorded in examination reports," 38 C.F.R. § 3.104(b), and that "history of preservice existence of conditions recorded at the time of examination does not constitute an aggravation of such conditions."  Id. at (b) (1). 

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA's General Counsel determined that VA must show by clear and unmistakable evidence that there was a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel of VA. 38 U.S.C.A. § 7104(b). 

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, in which the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306, Jensen, 19 F.3d at 1417. 

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2015).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that on enlistment examination in October 1978, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  On clinical examination he was psychiatrically normal.  In November 1978, he was referred by his unit for mental health evaluation.  He related that he had difficulty coping with basic training, especially taking orders.  He reported a prior psychiatric history.  He was alert and oriented, and his mood and affect were somewhat blunted.  His thought process was somewhat tangential.  An impression was deferred pending further evaluation and information.  The Veteran was returned to duty on a temporary basis.  The report of a separation examination is not of record.  

Service personnel records indicate that the Veteran was honorably discharged as a trainee in December 1978.

Records from Medfield State Hospital reflect that the Veteran was committed in December 1978.  It was reported that the Veteran had experienced a psychotic episode two years previously.  The clinical impression was paranoid schizophrenia.  

Records from Medfield State Hospital, South Shore Mental Health Center indicate that the Veteran was also hospitalized at that facility in 1979 and 1981.  

A 1984 discharge summary from The Arbour notes the Veteran's long history of repeated admissions for schizoaffective disorder.  

In an April 1985 statement, the Veteran's private physician certified that he had treated the Veteran for chronic mental illness since 1976.  He indicated that the Veteran had required hospitalization on numerous occasions and that he had experienced a period of remission from 1977 to 1979.  He suggested that the Veteran's illness was exacerbated by the stresses and strains of service, noting that he was processed into the service after competent medical examinations that did not show him to be mentally ill.  

In a June 1985 statement, the Veteran's private physician indicated that he treated the Veteran in 1976 for psychotic depression, but that the condition resolved by 1978, and treatment was stopped by mutual agreement.  He noted that when he next saw the Veteran in 1978, he had been declared fit for active duty and that his history of a past condition was known to his recruiter.  He indicated that the Veteran had apparently suffered a posttraumatic stress reaction during his time in the Army, which led to a new illness and unlike his previous depression, required three years of almost constant inpatient hospitalization.  

During an April 1986 hearing, the Veteran's representative argued that the Veteran's Army recruiter knew of his history and that the condition was aggravated by service.  The Veteran testified that he received treatment for depression prior to service, and that the condition was due to alcohol abuse.  He indicated that he had been hospitalized prior to service because he had to stop drinking.  He stated that he was psychiatrically hospitalized immediately after his discharge from service.  He noted that prior to service, he was able to work, but that following discharge, he had unable to hold a job.  

An October 2005 VA residential care note indicates a diagnosis of schizoaffective disorder.  Other VA treatment records indicate a diagnosis of paranoid schizophrenia.  

A November 2010 statement by the Veteran's VA social worker indicates her opinion that the Veteran's schizophrenia was aggravated by his time in service.  

During his November 2010 hearing, the Veteran testified that he was treated briefly prior to service for depression, but had not been on medication when he entered the service.  He stated that he was mistreated during service, and he broke down.  He indicated that on discharge from service, he went to Medfield State Hospital, where he stayed for a year.  He indicated that he had suffered from schizophrenia since then.  

The report of a February 2012 independent psychological evaluation notes initial psychotic symptoms when the Veteran was a teenager, which were treated successfully with medication and counseling.  The provider noted that the Veteran enlisted in October 1978, with his disorder in remission.  She indicated that shortly after beginning basic training, the Veteran developed psychotic symptoms which worsened over the course of six weeks until he was ultimately discharged from service.  She opined that the Veteran's schizoaffective disorder was exacerbated during service.  She noted that the Veteran was functioning at the time of enlistment despite a history of mental illness as a teenager.  She noted that he passed mental entrance examination, but began to decompensate during basic training, eventually exhibiting psychotic behavior.  She stated that this was a clear pattern of worsening symptoms as time went on, suggesting that the stress of basic training exacerbated his mental condition.  

On VA examination in July 2014, the Veteran's history was reviewed.  The diagnosis was chronic schizoaffective disorder and alcohol use disorder in full remission.  The examiner noted that the records indicated that the Veteran was diagnosed with psychotic symptoms prior to service, and that had recovered prior to joining the Army.  She opined that the Veteran's schizoaffective disorder was less likely as not caused by or a result of his service.  She noted that although the Veteran demonstrated psychiatric symptoms in service, his history of psychosis prior to service suggested that those psychological issues were a continuation of his preexisting condition.  She noted that the Veteran denied experiencing any traumatic events in the Army which might cause a traumatic reaction.  She concluded that there was no evidence that service aggravated the psychiatric condition beyond the natural course of schizophrenic disorders, with present in increasingly severe psychotic symptoms over time.  She pointed out that the social worker did not provide any information or specific reasoning to substantiate her statement indicating that Army service exacerbated the Veteran's mental illness.   

The Board has carefully reviewed the evidence of record and finds that the veteran's left knee disability clearly and unmistakably existed prior to entrance onto active service.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the veteran's own admission of a preservice history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Here, the Veteran reported a prior psychiatric history in November 1978.  Moreover, a treating psychiatrist certified that he had treated the Veteran for chronic mental illness since 1976.  This constitutes clear and unmistakable evidence that the disability preexisted service. 

Nevertheless, the Board must also consider whether there was clear and unmistakable evidence that the claimed psychiatric disorder was not aggravated by service.  In this regard, the Board notes that two private providers have stated that the Veteran's preexisting psychiatric disorder was aggravated by service.  In April 1985, the Veteran's physician suggested that the Veteran's illness was exacerbated by service.  In June 1985, he indicated that the Veteran had apparently suffered a posttraumatic stress reaction during service, leading to a new illness.  In February 2012, a psychologist concluded that there was a clear pattern of worsening symptoms, suggesting that the stress of basic training exacerbated the Veteran's mental condition.  On the other hand, a VA examiner reviewed the record, to include the statements by the private providers, and ultimately concluded that the symptoms demonstrated during service were a continuation of the Veteran's preexisting condition.  She noted that the Veteran denied traumatic events during service, and determined that service did not aggravate the psychiatric condition beyond the natural course of schizophrenic disorders.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examination report to be of greater probative value than the conclusions of the private providers or Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 
This leads to the conclusion that there was no aggravation beyond the natural progress of the Veteran's psychiatric disorder during service. 

To the extent that the Veteran asserts that his preexisting psychiatric disorder was aggravated beyond normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting psychiatric disorder because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

In reaching its conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


